NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DARRYL SCHNEIDER,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-694
                                           )
PEARLMAN & TETREAULT, P.A.,                )
                                           )
             Appellee.                     )
                                           )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Darryl Schneider, pro se.

Lee M. Pearlman of Denmon Pearlman, St.
Petersburg, for Appellee.




PER CURIAM.


             Affirmed.


KELLY, LUCAS, and SALARIO, JJ., Concur.